Citation Nr: 0825173	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for type 
II diabetes mellitus.

2.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity associated 
with type II diabetes mellitus.

3.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity associated 
with type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased disability rating for his 
type II diabetes mellitus.

Although the veteran has specifically disagreed only with the 
disability rating for his type II diabetes mellitus, his 
peripheral neuropathy of the left and right lower extremities 
associated with type II diabetes mellitus is a part of the 
diabetic process for which the Board will evaluate 
entitlement to higher disability ratings. 

The evidence of record raises the claim of service connection 
for erectile dysfunction (ED) secondary to the service-
connected diabetes.  Specifically, a June 2005 VA examination 
report shows that the veteran's ED is as likely as not 
related to diabetes.  As such, this matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus has been 
manifested by the need for daily oral hypoglycemic agents, 
dietary restrictions, and insulin; but his physical activity 
has not been clinically regulated.

2.  The veteran's peripheral neuropathy of the left lower 
extremity associated with type II diabetes mellitus has been 
no more than mild in nature.

3.  The veteran's peripheral neuropathy of the right lower 
extremity associated with type II diabetes mellitus has been 
no more than mild in nature.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for type 
II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code    (DC) 7913 
(2007).

2.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity associated 
with type II diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8621 
(2007).

3.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity associated 
with type II diabetes mellitus have not been met.           
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8621 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, The RO did advise the appellant of such 
information in correspondence dated in June 2005.  This 
correspondence provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, Social 
Security determinations, and any other evidence showing an 
increase in the disability or the impact of the disability on 
employment.  Vazquez-Flores, 22 Vet. App. 37 (2008).  This 
sort of information was conveyed to the appellant in the 
aforementioned VA correspondence.  However, the veteran was 
not informed of the specific criteria necessary for 
entitlement to a higher disability rating.  Thus, in order to 
overcome the presumption of prejudice associated with this 
pre-adjudicatory notice error, the purpose of the notice must 
not have been frustrated.  See Sanders, 487 F.3d at 889.  

Here, the Board finds that because the veteran demonstrated 
actual notice of the requirements to establish entitlement to 
an increased rating, the purpose of the notice requirements 
was not frustrated.  Specifically, in the veteran's Notice of 
Disagreement dated in January 2006 and in his Statement of 
Substantive Appeal dated in August 2006, the veteran iterated 
his belief of entitlement to an increased rating as a result 
of the clinical regulation of his activities.  A review of 
the record reveals that in the June 2005 RO decision, the 
veteran was specifically notified that a disability rating of 
40 percent, the next highest rating available above 20 
percent under the relevant diagnostic code, was not warranted 
unless the evidence demonstrated insulin, a restricted diet, 
and regulation of activities.  An August 2006 statement of 
the case (SOC) and a December 2006 Supplemental Statement of 
the Case (SSOC) provided the veteran with the contents of the 
regulation and diagnostic code governing his condition, which 
included the requirements for every disability rating 
available under that diagnostic code.  The SOC and SSOC also 
informed him that because there was no clinical evidence of a 
restriction of his activities a higher disability rating was 
not warranted.  Furthermore, the notice letter dated in 
October 2006 that the veteran did receive before the issuance 
of the supplemental statement of the case, although not 
substantively adequate for section 5103(a) purposes, did 
provide him with information regarding VA's responsibility to 
assist him in obtaining evidence and provide him with a 
medical examination if necessary, as well as how to contact 
VA with any questions he may have.  Additionally, the Board 
finds that there is no prejudice to the veteran as to the 
lack of notice regarding the criteria for increased ratings 
for peripheral neuropathy of the left and right lower 
extremities associated with his type II diabetes mellitus 
because he did not specifically disagree with the September 
2005 rating that continued his initial service connection 
grant of 10 percent.  The Board's analysis in this regard is 
favorable to the veteran, in that a fuller analysis as to his 
entitlement to an increased rating for type II diabetes 
mellitus was rendered, as opposed to a more restrictive 
reading of his claim of entitlement to a rating higher than 
20 percent for type II diabetes mellitus alone.  In sum, the 
Board finds that the veteran had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d 881.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records and 
afforded him a VA examination.  The Board finds these actions 
have satisfied VA's duty to assist the veteran and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.                   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. Part 4 (2007).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.        
38 C.F.R. § 4.7 (2007).

The veteran's type II diabetes mellitus is rated 20 percent 
disabling under DC 7913.  38 C.F.R. § 4.119, DC 7913.  In 
order to warrant a higher rating, the evidence must show 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process under 
DC 7913.  38 C.F.R. § 4.119,         DC 7913, Note (1) 
(2007).

The evidence reflects that the veteran has been prescribed 
insulin in an effort to gain better control of his type II 
diabetes mellitus.  In addition, he has been advised to 
follow a restricted diet.  Therefore, he has met two of the 
three criteria for an increased rating for diabetes mellitus.

However, the threshold requirement for a 40 percent rating, 
the next higher rating, is regulation of activities.  
Regulation of strenuous occupational and recreational 
activity is sometimes necessary for some diabetics that are 
prone to hypoglycemia or to exceeding a normal blood sugar 
range.  This kind of regulation is an indicator of more 
severe diabetes and is therefore required at the upper levels 
of evaluation for rating purposes.  In this case, the 
evidence does not demonstrate that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).
  
The veteran contends, in his January 2006 Notice of 
Disagreement and August 2006 Statement of Substantive Appeal, 
that his activities have been restricted as a result of his 
type II diabetes mellitus.  In support of this assertion, the 
veteran points to the fact that he is now unable to maintain 
the required licensure and continue in his former occupation 
as a truck driver due to the severity of his diabetes.  He 
contends that no longer being able to drive is a restriction 
of his activities that meets the remaining criterion for an 
increased rating.  The Board does not agree. 

The criteria for a 40 percent rating for diabetes mellitus 
defines "regulation of activities" as "avoidance of 
strenuous occupational and recreational activities."     See 
38 C.F.R. § 4.119, DC 7913.  The evidence does not indicate 
that the veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities, as is 
required to merit a higher rating of 40 percent.  The record 
reflects that the veteran has, in fact, been encouraged to 
increase the frequency of his exercise in an effort to 
control his weight and type II diabetes mellitus.  Treatment 
records dated in May 2006 show that he was advised to 
increase his activity.  At that time, the veteran was also 
advised to determine which physical activities usually 
induced hypoglycemia and eat the appropriate amount of 
carbohydrates in order to prevent hypoglycemia when engaging 
in the specific physical activities.  The fact that the 
veteran has been advised that he should exercise, in the 
absence of specified medical guidelines for that exercise, 
does not meet the criterion requiring regulation of activity 
for a higher rating. 

On VA examination in June 2005, the veteran reported that he 
had not experienced diabetic ketoacidosis.  However, he did 
experience hypoglycemic episodes approximately one or two 
times per month and had hypoglycemic awareness with 
complaints of sweating and numbness.  The veteran reported 
that the episodes did not require hospitalization.  The 
veteran reported that he was able to self-treat his symptoms 
with glucose tablets and attempted to limit carbohydrates in 
his diet.  The veteran specifically denied any restrictions 
on account of his type II diabetes mellitus outside of 
monitoring his hypoglycemic reactions.  The examiner 
indicated that the veteran had been using insulin for 
approximately the past two years.  The examiner determined 
that the veteran had type II diabetes mellitus, requiring 
insulin.  

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  His dosages have increased periodically 
since the initial prescription. He has also been prescribed 
insulin injections as a part of his control regimen.  While 
the veteran here has been prescribed a restricted diet and 
insulin in effort to control his diabetes, there is no 
indication that he has been prescribed limited physical 
activity or advised to avoid recreational activities.  He 
therefore does not meet the criteria for the next higher 
rating of 40 percent under the diagnostic criteria of DC 
7913.  38 C.F.R. § 4.119, DC 7913.  

The veteran has specifically disagreed only with the 20 
percent rating assigned for his type II diabetes mellitus.  
However, the Board finds that an analysis regarding 
entitlement to increased ratings for his peripheral 
neuropathy of the left and right lower extremities associated 
with his type II diabetes mellitus is in order, in an effort 
to accord the veteran the full benefit of the law.

The veteran's peripheral neuropathy of the left and right 
lower extremities is rated 10 percent disabling under DC 
8621.  A 10 percent rating contemplates symptoms of 
peripheral neuropathy that are mild in nature.  38 C.F.R. § 
4.124a, DC 8621 (2007).  In order to warrant a higher rating 
of 20 percent, the evidence must show that the veteran's 
symptoms of peripheral neuropathy have increased in severity, 
specifically from a finding of mild to a finding of moderate 
severity.  See 38 C.F.R. § 4.124a, DC 8621.    

Upon VA examination in June 2005, the veteran reported a 
history of numbness in his feet.  Monofilament testing at the 
time of the VA examination, however, yielded normal results, 
and a nerve conduction study also yielded normal results with 
no evidence of polyneuropathy.  

As there is no evidence of sensory abnormalities on VA 
examination in June 2005, there is no probative evidence that 
the veteran's peripheral neuropathy of the left and right 
lower extremities is more than mild in nature.  As there is 
no evidence of moderate peripheral neuropathy of the left and 
right lower extremities, the veteran is not entitled to an 
increased rating for his type II diabetes mellitus based upon 
the associated peripheral neuropathy of the left and right 
lower extremities. 

Finally, the veteran's erectile dysfunction (ED) appears to 
have been related to his type II diabetes mellitus, although 
he is not currently service-connected and/or separately rated 
for ED.  Specifically, on VA examination in June 2005, the 
examiner stated, "his erectile dysfunction is as likely as 
not related to diabetes."  However, because the veteran's 
erectile dysfunction is in this case noncompensable, it is 
deemed a part of the diabetic process, and he is therefore 
not entitled to an increased rating for his type II diabetes 
mellitus on this basis either.  See 38 C.F.R. § 4.119, DC 
7913, Note 1 (2007).

While no diagnostic code specifically addresses the diagnosis 
of "erectile dysfunction," DC 7522 does address loss of 
erectile power, which is precisely the symptomatology 
described by the veteran.  Moreover, this is the only 
diagnostic code that specifically addresses erectile 
function.  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the veteran's 
disability under this diagnostic code.
 
Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b),    DC 7522 (2007).  
The provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2007). Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.
 
The veteran underwent VA examination in June 2005.  He 
complained of erectile dysfunction.  However, no deformity of 
the penis was noted.  The diagnosis was erectile dysfunction 
as likely as not secondary to his type II diabetes mellitus.
 
In this case, the veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  As such, the veteran 
has been entitled from January 2002 to special monthly 
compensation under 38 U.S.C.A. § 1114k and 38 C.F.R. § 
3.350(a) on account of loss of use of a creative organ.  
However, given the June 2005 VA examination report noted 
above, the issue of a separate grant of service connection 
for ED secondary to the service-connected diabetes has been 
raised by the record.  The Board has referred this issue to 
the RO for appropriate action.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since May 16, 2005, 
when the veteran filed the claim for an increased rating for 
his type II diabetes mellitus, the veteran's type II diabetes 
mellitus has not warranted a rating higher than 20 percent.  
Additionally, the weight of the credible evidence 
demonstrates that since May 16, 2005, when the veteran filed 
the claim for an increased rating for his type II diabetes 
mellitus, the veteran's peripheral neuropathy of the left and 
right lower extremities associated with his type II diabetes 
mellitus have not warranted ratings higher than 10 percent.  
As the preponderance of the evidence is against the claims 
for an increased rating, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Also, as the preponderance of the 
evidence is against the claims for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the appeal 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating higher than 20 percent for type II diabetes mellitus 
is denied.

A rating higher than 10 percent for peripheral neuropathy of 
the left lower extremity associated with type II diabetes 
mellitus is denied.

A rating higher than 10 percent for peripheral neuropathy of 
the right lower extremity associated with type II diabetes 
mellitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


